Citation Nr: 0333336	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

A review of the record reflects that the veteran was last 
afforded a VA examination of his spine in December 2001.  
Since that time, the veteran has submitted private medical 
evidence of cervical disc herniations and concomitant 
cervical stenosis.  He has also alleged that he has 
spondylolysis.  The Board notes that in a November 2003 
brief, the veteran's representative requested a new 
examination on the basis that the previous examination was 
too old for rating purposes.  Furthermore, during the 
pendency of the veteran's appeal, the rating criteria 
relevant to the evaluation of spine disabilities has changed.  
The veteran has not been notified of the new rating criteria 
for lumbosacral strain.  In light of the aforementioned 
matters, the Board concludes that a remand of this issue is 
necessary to afford the veteran a VA examination by a medical 
specialist and to inform him of the changes in the rating 
criteria for the spine.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination with an appropriate medical 
specialist to determine the nature and 
severity of his service-connected 
lumbosacral strain.  The veteran's claims 
folder should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify all subjective and objective 
manifestations of the veteran's 
lumbosacral strain, including 
degenerative changes and range of motion, 
with a notation of any additional 
functional loss due to pain, weakness, 
fatigue or incoordination.  The examiner 
should specifically comment upon the 
presence or absence of spondylolysis of 
the lumbar spine.  The examiner is also 
requested to provide an opinion as to 
whether the veteran's cervical disc 
herniations and concomitant cervical 
stenosis are related to his service-
connected lumbosacral strain or are a 
separate and distinct disability.  A 
complete rationale should be provided for 
each opinion expressed.  

2.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, including the new rating criteria 
applicable to the spine and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




